Name: Council Decision 2007/449/CFSP of 28 June 2007 implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: civil law;  rights and freedoms;  social affairs;  political geography;  United Nations;  international affairs
 Date Published: 2007-06-29

 29.6.2007 EN Official Journal of the European Union L 169/75 COUNCIL DECISION 2007/449/CFSP of 28 June 2007 implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Common Position 2004/694/CFSP (1), and in particular Article 2 thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) Under the terms of Common Position 2004/694/CFSP, the Council adopted measures in order to freeze all funds and economic resources belonging to the natural persons listed in the Annex thereto, who had been indicted by the ICTY. (2) Following the transfer of Mr Zdravko TOLIMIR and Mr Vlastimir DJORDJEVIC to the custody of the ICTY on 1 June 2007, their names should be removed from the list. (3) Furthermore, reasons should be provided in relation to the individuals who remain listed. (4) It is accordingly necessary to adapt the list set out in the Annex to Common Position 2004/694/CFSP accordingly, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Common Position 2004/694/CFSP shall be replaced by the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 28 June 2007. For the Council The President S. GABRIEL (1) OJ L 315, 14.10.2004, p. 52. Common Position as amended by Decision 2006/484/CFSP (OJ L 189, 12.7.2006, p. 25) and extended by Common Position 2006/671/CFSP (OJ L 275, 6.10.2006, p. 66). ANNEX List of persons referred to in Article 1 Individual Reason 1. Name: HADZIC Goran (male) Date of birth: 7.9.1958 Place of birth: Vinkovci, Croatia National of Serbia indicted by ICTY and still at large Indictment: 4.6.2004 Case No: IT-04-75 2. Name: KARADZIC Radovan (male) Date of birth: 19.6.1945 Place of birth: Petnjica, Savnik municipality, Montenegro National of Bosnia and Herzegovina indicted by ICTY and still at large Initial indictment: 25.7.1995; second indictment: 16.11.1995; amended indictment: 31.5.2000 Case No: IT-95-5/18 3. Name: MLADIC Ratko (male) Date of birth: 12.3.1948 Place of birth: Bozanovici, Kalinovik municipality, Bosnia and Herzegovina National of Bosnia and Herzegovina indicted by ICTY and still at large Initial indictment: 25.7.1995; second indictment: 16.11.1995; amended indictment: 8.11.2002 Case No: IT-95-5/18 4. Name: ZUPLJANIN Stojan (male) Date of birth: 22.9.1951 Place of birth: Kotor Varos, Bosnia and Herzegovina National of Bosnia and Herzegovina indicted by ICTY and still at large Initial indictment: 17.12.1999; second amended indictment: 6.10.2004 Case No: IT-99-36-I